  Case 9:21-cv-81295-DMM Document 1 Entered on FLSD Docket 07/27/2021 Page 1 of 15


PD Se1(Rev.12/167Comple tferaCivilCase


                                       U NITED STATES D ISTRICT C 0                                       T
                                                                     forthe     ..-. .       ,

                                              &u ',                 oist
                                                                       rictor h-Lonlg
                                                                           Division


                                                                       )      CaseNo.
                           '
                                                                       )                         (tobeslledin#.ptheClerk'
                                                                                                                        sO-#cd
      #        c - 1.                         ......
                                                                       )
                               Plain11
                                     7./*
                                        4.
                                         :,
                                          )               ,            )                                      .
I
Fr
fîtethefullnameofeachplaîntewhoifjllihgf:fàcomplaînt.
  theZJflZAJKCofall'âelefzm.
                                                                       ) o
                                                                         uryTrial:(câeckone)                      es S Ro
#letzx writeNeeattached''Vfzl.icannotAtin'/lespaceabove,
                              thespaceandJl//c/lanctflfffontll         )
pagewf/âthefullJf.  Flofnamex)                                         )
                                v--
                                                                       )
                                                                       )
                                                                       )                     FILED BY r-aK                D.C.
  < 'S                   ttff P-                        Q-b -          )
                         oofendantlv                                   )                               JtJL 2s 2221 1
F ritetkefullnameofeachdefendantwkoisbeingsuea.#wle
nam es 0/Wf/the#ç/-
                  cat/tm/.
                         çcannotstinthespacec/mvc,#/ctsçe              )                               ANGSLAE.NOBLE
write''seecvccked''inthespaceanaattachanct-irfoazgpage
          .
                                                                       )                              CL
                                                                                                      S oEEoKyUéu
                                                                                                                S DIS
                                                                                                                  - IRB.
                                                                                                                    w.c'
                                                                                                                       l:
witlithefullIi
             stofnames-
                      )

                                                       COA LAINT FOR A C                   C ASE

1..           The Partiesto n isCom plaint
              A.    ThePlnlntifftsl
                    Providetheinformation below foreach plaintiffnam ed in the complaint. Attach additionalpagesif
                    needed.                                     '


                                 Name                               -'                jy
                                 SkeetAddress                                            C.                           w
                                 cityandcounty                      tuu                  .            k
                                                                                                      -                      ttll
                                 Stateand Zip Code
                                 TelephoneNllmber                             t-o            -    .
                                 E-mailAddress                                      I
                                                                                    Y             B           . vov
              B.        n eoefendantts)
                        Providetheinformation below foreach defendsntnamed inthe complaint,whetherthe defendantisan
                        iildividual,a governmentagency,an organization,oracorpom tion.Foran individualdefendanty
                        includetheperson'sjob ortitle(i
                                                      flumwn).Attachaddiionalpagesifneeded-

                                                                                                                                 Page1of 5
  Case 9:21-cv-81295-DMM Document 1 Entered on FLSD Docket 07/27/2021 Page 2 of 15


ProSe1(Rev.12/16)ComplaintforaCivilCase

                 DefendantN o.1
                         N ame                     R'c.
                                                      w .c>- < t-
                                                                .a..,q / e--
                          Job orTitle (i
                                       fknown)                                 /        @
                                                                  -.
                          StreetAddress                        rlC kwùJzf      *./n Vkzw          2Z
                          City and County            iM  '

                                                              1                    WS        -




                          Stateand Zip Code          '
                                                         ,,vo .a, -k'rjjr! I
                          TmlephoneNumber
                          E-mailAddress(l
                                        fknown) t) sc ..-(en c ?4. or.. . .
                                                                          ,
                                                                          -.-z7
                 D efendantNo.2
                         N am e
                          Job orTitle lçknownl
                          StreetAddress
                          City and County
                          State and Zip Code
                          TelephoneNumber
                         E-mailAddress(i
                                       fknown)

                 DefendantN o.3
                         Nam e
                         Job orTitlegfknown)
                         StreetAddress
                         City and County
                         State and Zip Code
                         TelephoneNumber
                         E-m ailAddressnfknown)

                 DefendantNo.4
                         N ame
                         Job orTitle 6fknown)
                         SkeetAddress
                         City and County
                         State and Zip Code
                         TelephoneNtlmber
                         Fa-m nilAddress(œknown)


                                                                                      Page2of 5
  Case 9:21-cv-81295-DMM Document 1 Entered on FLSD Docket 07/27/2021 Page 3 of 15


PI'
  OSe1(Rev.12.
             /16'
                )ComplaintforaCivilCase

lI.     Basisfor Jurisdictitm

        Federalcourtsarecourtsoflimitedjudsdiction (limitedpower).Generally,onlytwotypesofcasescanbe
        keardinfederalcourt:casesinvolvzg afederalquestionandcasesinvolvingdiversityofc'liizensEip ofthe
        parties.Under28U.S.C.j 1331,acasearisingtmdertheUnited SutesConstitution orfederallawsorteaties
        isafederalquestion case.Under28U.S.C.j 1332,acmseinwhich acitizenofoneStatesuesacitizenof
        anotherSute ornation and theamountatstak'
                                                e ism oret11= $75,000 isadiversity ofciizenship case. In a
        diversityofcitizenshipcase;no defendnntmay beacitizen ofthesameStateasanyplaintif.
        Whatisthebasisforfederalcourtjurisdiction? (checkallthattI
                                                                 Jw/),
                                                                     J
                      del'
                         alquestion                          Diversity ofcitizensllip

        Fillouttheparan phsinthissection thatapply to thiscase.

        A.       IftheBasisforJurisdlctionIsaFederalQuestion
                 Listthe specificfederalstatutes,federaltreatiesaapd/orprovisionsof
                                                                                  .
                                                                                    theU 'ed StatesConstitution that
                 areatissueinthiscasc. .
                                       % c.octt,
                                               -/-, /.
                                                  /F't 6jA U/'I    .
                                                                                                   VI
                            uw v-t        .
                                               L seL'tfy/l:*
                                                           ..
                                                            '
                                                            .>. V                           X X F/=J
                                                                                                   lK=
                      ,   m,cm V.

        B.       IftheBasisfor Jurisdiction IsDiversity ofCitizenshlp

                 1.        ThePlaintiffts)
                           a.      Iftheplaintiffisan individual
                                   '
                                   l'heplaintif, lnamel         t      -    ,                        ,   isa citizen ofthe
                                   Stateof(name) g/urh >                                      .
                           b.      Iftheplaintiffisacorporation
                                   '
                                   l'
                                    heplaintiff, (name)                                              ,isincorporated
                                  underthelawsofthe Stateoflnamel                                                        ,
                                  and hasitsplincipalplace ofbusinessin theStateoflnamel'



                           (Ifmorethanoneplaintt
                                               K isnamed in thecomplaint,attachanadditionalpageprovidingthe
                           sameinformationforeach additionalplainhf )
                 2.        '
                           rheDefendnntts)
                           a.      Ifthedefendantisan individual                .
                                   Thedefendant(name)    '
                                                                       r
                                                                       .   $V(
                                                                             ,
                                                                             pfè 4e
                                                                                  ' '                ,isaci
                                                                                                          tizenof
                                   theStateof(nante) 'tK . @-                                     .orisacitizenof
                                  goreignnation)                                        .

                                                                                                                  Page3of5
  Case 9:21-cv-81295-DMM Document 1 Entered on FLSD Docket 07/27/2021 Page 4 of 15


PZOSe1(Rev.12/167ComplaintferaCiWlCase


                         b.      lfthedefendantisacorp ration
                                 Thedefendanta (name)       I
                                                                '
                                                                        S'
                                                                        -
                                                                         UJ
                                                                          O.
                                                                           JJ' ;         01.
                                                                                           -.
                                                                                            isincozpomtedunder
                                                                                            -
                                                                                           .- .,


                                 thelawsoftheStateof(name)                  &n o ,tm-.                 ,andhasits
                                 plincipqlplaceofbusinessin the Stateof(name)                                      .
                                 Orisincorporated underthe law sof(foreignatzrfozl
                                                                                 .l


                                 and hasitsprincipalplaceofbusinessinfname)

                         #/élorcthanonede#ndantisnamedinthecomplaint,attachanadditionalpageprovidingthe
                         sameinformationforeachadditionaldepndant)
                         TheAmountin Controversy

                         Theamountin controversy-theamounttheplaintiffclaim sthe defendantowesortheam ountat
                         stake-ismoreth= $75,000,notcountinginterestkandcostsofcourt,becuselewp fa' .--.
                         ?
                           1An ,A ',V'b.9N'b=-= e.
                                                 R kc s
                                                 yq     -    . .c'   .
                                                                     i)5,
                                                                        :
                                                                          tr û-o                   .

                        -.
                         s.=gcuxr,-
                                  ku osmsco.   o, yv a.
                                                      w..w,ysc .a rc.z. ,s )
                                                                    -


                           G V W V' v'oîp'è.p:s ln '/-hzù                         ttcrM .t --

HI.     StatementefClaim

        W ritea shortand plain statem entofthe clyim .Do notmake legalargum ents. Stateasbriefly aspossible the
        fàctsshowingthatcaclkplaintiffisentitledtothedamagesorotherrelief'
                                                                         sought.Statehow eachdefendantwas
        involved and whateach defendantdid thatcaused the plaintiF hnrm orviolated theplaintie srights,including
        the datesand placesofthatinvolvementorconduct. Ifmore than onechim isasserted,nnmbereach claim and
        w112 ashortandplain statem entofeach claim in a separate paragraph.Attach additionalpagesifneeded.




                              i-k.
                                 q-A-V SA vv /'
W .     Relief

        Statebriefly andprecisely whatdamagesorotherrelieftheplaintif asksthecourtto order.Do notmake legal
        argtunents.Includeanybmsisforctaiming thatthewrongsallegedarecontinuingatthepresenttime.lnclude
        the am otmtsofany actualdamagesclaim ed forthe actqalleged and thebasisfortbeseamotmts.Include any
        punitive orexem plary dnmagesclaim edatheamounts,and thereasonsyou claim you m'eentitledto actalslor
        ptmitivemoney dnmages.




                                                                                                          Page4of 5
    Case 9:21-cv-81295-DMM Document 1 Entered on FLSD Docket 07/27/2021 Page 5 of 15


Pm 5el(Rev.12/1O C
'
                     'tfpracivilœ e




V.      Cerlifeation and Closing

        UnderFederalRule ofCivilProcedure 11,by signing below ,Icertifyto thebestofmy u owledge,inform atiow
        andbellefthatthiscomplaint:(1)isnotbeiùgpresentedforanimproperpumose,suèhastoharass,cause
        'mne'
            cessary delay,orneedlessly increasethecostofliigation;(2)issupportedbyexisting1aw orby a
        nonfrivolousargumentforextending,modifying,orreversingexistinglaw;(3)thefacfalnlcontentionshave
        evideniiarysupportor,ifspecifically soidentifed,willlikelyhaveevldentiarysupportaherareasonable
        opporhmityforfurtherinvestigationordiscovery;and(4)thecomplaintothem isecompliesw1t11the
        requirementsofRule 11.

        A.      For PartiesW lthoutan Attorney
                Iagreeto providethe Clerk'sOo cew ith any changesto my addresswherecase-related papersmay be
                served- 1understandthatmy failuretokeepacurrentaddresson15lewiththeClerk'sOm cemayresu'
                                                                                                      lt
                in thedismissalofm y case.

                oateofsigning: '
                               -7--p-e
                                     J---
                                        ,
                                        7-ô2t
                                                 N
                Sir ature ofPlaintiff        -
                PrintedNameofPlaintif            '   .xcr-     /y,
        B.      ForAttorneys

                Dateofsigning:


                Signature ofAttom ey
                PrintedN am eofAttom ey
                BarNumber
                Nam eofIaaw Firm
                StreetAddress
                Stateand Zip Code
                TelqphoneNumber
                E-mailAddress




                                                                                                      Page.
                                                                                                          5'of 5
Case 9:21-cv-81295-DMM Document 1 Entered on FLSD Docket 07/27/2021 Page 6 of 15




                                  (1''9om toyofpage,andcenteredy
                                         begm étleofCourtl
                                XJN rr>m su u s m sTm c'r co a 'r
                       >'ar-îeI;j:/
                                  (
                                  l(/--& >'
                                          RN
                                           &
                                             oxsTmc'
                                                   roFFtz
                                                        pltmA
                                                         . ,s
              CaseNm              -Civ(Jh
                                        ndge'sLatNamex                   trates astxame)
                                             o            .
                                                          u,         z< .
                                                                        ),IINW
     u1lN am eofPlaintif/s
           cF.=        ' J-
         Plainte (s)
   VS.

   (Fu11NameofDefende sk

   #$
   , De,
       fendanttow
               s).J, %./<<>.
                           % &œ.-
                            .




                                             CO M PLA IN T

   Is'-.V&Ttc+-
              -                 ,plintc intheabovestyledcause,mzedefendantls):/tq          ,ro
     r-LU n G          tobov q-q L.%-(-                                                      .
   n iqactionisflledunder(indicateun erwhich.federallaw orsectionoftheU.S.Constitutio            '
        yuoz(i
             sheingfstle:Qz
                          ' C'&1Q- #1 VQ % 'Y r- /%''Xz-'U' M'
          '

   t
   hisac
   h oq.' t'YfD.'S       21 . ,u         ,
                                                  .
                                                           . .




   D atedtM onthoday,year
  JD-  /Q-QU9-I                                   espectfullysubmittei
                                                      -
                                                                 .
                                                                     '
                                                                     t   l-    -
                                                  am e ofFiler
                                                 Attom eyBarNumber(ifaplicable)
                                                 Attom eyE-mailAddress(ifapplicable)
                                                 Firm Name(ifapplicable)    ypp'oC-G '/CX.
                                                                                       .
                                                                                         =
                                                 stxetAddress tjtf          .              awk
                                                 cits state,zipcodew'0.-t-&/ryf,s ./X& b g           ..



                                                 Telephone:(m lm -xxxxycpjlo--'
                                                                              zr--tys:e
                                                 Facsimile:(m lm -xxxx         .-'
                                                 AttomeysforPlaintiffm efendrmtPartyNametslq
                                                 (ifapphcable)
Case 9:21-cv-81295-DMM Document 1 Entered on FLSD Docket 07/27/2021 Page 7 of 15




                                       Certm cate ofServlce

             IherebycertifyIIIA atrueandcorred copyoftheforegoingwasservedby(spect'fy
       methodofservice)on (date)ona11counselorpartiesofrecordontheServiceListbelow.
                                              %          = . .J g
                                                  gnature ofFiler




                                         SERW CE LIST


       Party orA ttom ey N am e                       Party orAttorney N am e
       AttorneyE-mail'Address(ifapplicable)           AttorneyE-mailAddress(ifapplicable)
       F>
        ' Na e(ifapplicable)                          Firm Name(ifapplicable)
       SkeetA ddress                                  StreetA ddress
   '
       City,State,Zip C ode                           City,State,Zip Code
       Telephone:txxxlxu-u xx'                        Telephone:txxxlxxx-%xxx'
       Facsimile:(xu lxxx-xxxx                        Facsimile:(xxxlxxx-xxxx
   A ttom eysförPluintio efendsnt                     A ttom eysforPlaintiffm efendsnt
       Party'gNametsl)(ifapplicable)                  P arty'sNametsli(1 applicable)
    Case 9:21-cv-81295-DMM Document 1 Entered on FLSD Docket 07/27/2021 Page 8 of 15




 '                   E D ST A T E S D IST R IC T C O U R T FO R T H E
 2             so U T H E R N D IST m C T O F F L O R m A
 3

 4
       JA M C E B AK ER ,                       CaseNo.:Number
 5
 6                   Plaintiz
 7    v s.

.8
       M ACY 'S R O RTDA STOR ES LLC,
 9
10                   D efendant

11

12

13                    C O M PL Y      T FO R A C IW L C A SE
14

15
16             A . STA TEG      U   O F CLA N
17
           1. Plaintiff pro-se Janice B aker,case is about a non-fm al
18

19              judgment,wheretheDefendantsweregiven a M otion
20
21              for Sum m ary Judgm entw ithoutpresenting m aterial

22              factfor case # 4D 18-3618 on D ecem ber 10, 2018.
23

24

25

26

27

28
       -   1
I

     Case 9:21-cv-81295-DMM Document 1 Entered on FLSD Docket 07/27/2021 Page 9 of 15




     1         2. Plaintiff pro-se Janice Baker flled severalPetition of
     2

     a             W rit,and N otice ofA ppealfrom the 15tbJudicial
i    4                                                          t:x '
I                  CircuitCourtofPalm Beach County and 4            ppeaj   .
!    5.
I    6              D istrk t C ircuitC ourtw hich w ere Iater denied for
                                   .


     7
                    N ot having a conform ed copy.
     8

     9

    10
    11     3. Plaintiff pro-se Janice B aker,flled several Indigent

    12 ,           Status,and Ietter to H onorable Judge Paige G illm an
    13

    14             W ho denied m e on 4/13/2021.
    15
    16                             '

    17     4. Plaintiff pro-se Janice B aker have flled severalA D A
    18

    ln             G rievance to the Florida Suprem e C ourthow Plaintiff
    20i            A DA /Ci
                          vilR ights are violated by the D efendant.
    211
      ;
    22

    23,

    24

    25                                         2
    26

    27

    28
           -   2
Case 9:21-cv-81295-DMM Document 1 Entered on FLSD Docket 07/27/2021 Page 10 of 15




    5. D efendantin tM sM acy's case have been w riting defam ation

        Libelclaim sagainstPlaintiffdue to frivolousM otions,

        A nd Sanctions,w hich w as Iater stricken from the 4tb

        A ppealD istrict C ircuit C ourt.



    6. D efendantviolated the C odes ofE thics as Iaw yers. O n

       4/22/21, Plaintiffreceived an em ailfrom the Defendant

       w ho Flled the sam e M otion on 6/11/21,w hich w as

       N ùt docketby the 4thA ppealD istrict Circuit Court,

       W hich caused m y case to be dism issed due to not

       H aving a conform ed copy,w hich is againstthe law

        According to Florida rules9.220 (a)(b).


    7.D efendantviolated m y Civil/o A Rights by trying to

       G etPow er ofA ttorney through M edicare in this M acy's

       case w hen they w ere notm y law yers in this case and

                                        3
'




    Case 9:21-cv-81295-DMM Document 1 Entered on FLSD Docket 07/27/2021 Page 11 of 15




    1            flling false claim s againstPlaintiffto keep the 15tbJudid al
    2

    a            C ircuitC ourtofPalm Beach and 4tbA ppealDistrict
    4            C ircuitC ourtfrom review ing the Petition ofW rit
    5

    6            A nd N otice ofA ppealdue to not having a conform ed
    7
                 C opy in this case.
    8

    9

    10

    11   8. D efendantw as given a FinalJudgm entw ithouthaving
:


;   12           M aterialfacts from the 15thJudicialC ircuit C ourtoy
    13

    14           Palm B each C ounty,w hy the Plaintiff m aterialfacts
    15
                 W ere overlooked show ing evidence in this M acy's case.
    16

    17

    18
    19   9. D efendantw as given an order by H onorable Judge

    20           Garrisontoùavem ediation,which mediationtook
    21

    22           Place on 1/28/17 by m ediator R obbin H aw ltins,w ho
    23                                                                            .
                 Supposed to reportback to H onorable Judge G arrison
    24

    25           o n the outcom e for a trialdate w hich never took place.
    26
    27                                       4
    28
         -   4
    Case 9:21-cv-81295-DMM Document 1 Entered on FLSD Docket 07/27/2021 Page 12 of 15

!
;
i
     1           This is the reason w hy Plaintiff feels Iike her Civil
     2

!    a            R ightsw ere violated throughoutthis case from 2016
     4            T hru 2021
     5

     6

     7
                 B . R elief
     8

     9
I
    10
    lj       1. Plaintiffis asking the courtfor punitive dam ages,

    12             D efam ation/lx
                                 .belclaim s,pain and suffering the
    13

    14             D efendant have cause m e throughoutthis M acy's
    15
                   C ase to keep this case from being rew arded to the
    16

    17             Plaintiff,w hich the D efendantviolated m y C ivil
    18
    19             A nd A D A rightsin this case. The am ount the

    20             Plaintiffisasking the courtto rew ard m eis$275,000
    21

    22             dollar or m ore for m y relief.
    23

    24

    25                                       5
    26

    27

    28
         -   5
i
!
    Case
    .
     '
         9:21-cv-81295-DMM Document 1 Entered on FLSD Docket 07/27/2021 Page 13 of 15




        1                              C O N CLG SO N
        2

'       3

    4               A s a Plaintiffpro- se w ho doesn ,t have the know ledge
        5

        6           N or the experience,butI do know m y truth. I ask
        7
                    T he Southern D istrictC ourtofFlorida to Iook at
        8
!
I
    9               A lIevidence from the 15tb JudicialC ircuitC ourt
    10
    11              And the4'bAppealDistrtctCircuitCourtwheremy
    12              C ivil/M u R ightsw ere W olated by the D efendants
    13

    14              And othersthroughoutthisM acy'seasedueto injuries
    15

    16
                    That I sustain from a fallin 2016.
    17

    18

    19                                               July 22,2021
    20                                               M rs. Janice B aker
    21

    22                                               4423 L ake T ahoe C ircle
    23
                                                     W estPalm Beach,FI333409
    24

    25                                                     baker4423 at .net
                                                       '
                                                                                           .-
    26                                                               j            - '- .
                                                           .-


    27                                   6
    28
            .   6
    Case 9:21-cv-81295-DMM Document 1 Entered on FLSD Docket 07/27/2021 Page 14 of 15




                                    UNITED STATES DISTRICT COURT
                                FOR TM SOITTHEQN DISY CT OF FLORD A
                                  CASE N o.
-
rojjuw&= f
         oG
          ' w                     ;
           eujstje
    %.

           'fs '
               pwcle- . zs t-
            efendant

                         CERM    CATE OF COY LIANCE RE ADM ITTED EW DENCE
      7j-
    1, .             <-    (?3R ,
                                ê.
                                 r-                             ,mscouaselore.esginuwdefen-
                                                                                       -      t,

                     .                     .           .    hereby certify thefollowing:
                                                           9.


    Check the applicablesections:

           LEXHIBITSE-M ED:AIIdoçumentaryexhibitsandyhotogaphsofnon-documentaryphysical
    exhibitsofered orinkoduced into evidencehavebeen eleckom cally fIIC'IIin CM /ECF.

    0 EXHIRITSNOT E-FILED:Thefollowingisanitemizedlis.tofexhibitsthatareexempt9om
    mnndatoa eleclonicfllingpursuanttoLocalRule5.3(190):



    M y originalexhibitsthathave been reoxrned to orrenined by the fling party aAereleckonicflling shall
    be keptforsafe keeping UII:iIthe conclusion ofany appeals. Upon orderofco< the Gling party v ees
    to retllm the originslexhibitstotheClerk ofCourt-

    ThisCertilcateshallbeftledwitbinten(10)daysoftheconclusionofahenringor.trial.FailttretoO ely
    complyw1111 erequirepentsofLocalRule5.31)mayresultintheimposition ofsanctions.
    Signature:     /-
                   ,                                                   Date:     >/- W        -
      I
                    2
                  k.J
 PIGKUP JCase
           W RILNOK
                 9:21-cv-81295-DMM Document 1 Entered on FLSD Docket 07/27/2021 Page 15 of 15
 * Domesticonl#
                                                                                           .                                       .
                                                                                       .                            .       A.:g
                                                                                                                            .
                                                                                                                           ..
                                                                                                                        .t '
                                                                                                                        .    .
                                                                                                   ''
                                                                                                    ' w..       .              .
                                                                                                     i
                                                                                                     ;-ï
                                                                                                       )
                                                                                                       .-(.
                                                                                                          ;
                                                                                                          r
                                                                                                          )(
                                                                                                           g.. ur.-.,-.
                                                                                                            .
                                                                                                           'x
                                                                                                                    . ..
                                                                                                                    .          .
                                                                              '
                                                                                                                           .           .r




'p)'
   L7uAv
     J;kQl   tZ;
         BE Rc   )1kL''
              oulnEo.                                                              .                                                   --
                                                                                                                                       ''
KBE




                                                                                                                                        œ




                                            FR O M :



                                                    *                     Cte -
                                                    Q l             3
                                                                    To .
                                                                        1 o
                                                           *
                                                                                               K4
                                                                                       Y                                                .
                                                                                                                                        1
                                                               .      .

                                                                          *                          k                                 1$

                                           l           t                                       l -
-
                                       E               -
                                                           l                                   .                            .
1
'
111
  '
  111-
     11
      -I11Iii11111 sm.aul
      I                 yao,s
      P S 00 00 0 0 0 00 13   O D:11.625 x 15.12s
                                                                   V
                                                                   oI
                                                                    RS
                                                                     JE
                                                                      TU,R
                                                                         SEls
                                                                            lp
                                                                             up!I
                                                                              ..
                                                                                P
                                                                                es
                                                                                 SèCu0
                                                                                     u,x
                                                                                       Ms                                              .
